DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statements (IDS) filed on 6 April 2021 and 9 April 2021.  The references cited on the PTOL 1449 forms have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites “a second implantation” which implies the presence of a “first implantation,” though not claimed.  The claim makes unclear the required structure.  It is noted that if claim 17 were to be amended to depend from claim 16 (instead of claim 15), then that would resolve any antecedent basis and clarity issues.  Claim 18 includes all of the limitations of claim 17.
Claim 18 recites “the first implantation region.”  There is insufficient antecedent basis for this limitation in the claim.  It is noted that if claim 17 were to be amended to depend from claim 16 (instead of claim 15), then that would resolve any antecedent basis and clarity issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent Application Publication 2016/0043035).
Referring to Claim 15, Lin teaches in Fig. 6 and 7 (par. 20) for example, a semiconductor device comprising: a source/drain region (58) located within a semiconductor fin (20; par. 19); a first dielectric material (62) over the semiconductor fin (20); a contact etch stop layer (60) located between the first dielectric material (62) and the semiconductor fin (20); and a conductive contact (28/34) extending through the first dielectric material (62) to make physical contact with a silicide region (30) over the source/drain region (58), wherein the silicide region (30) has a first width and the conductive contact (28/34) has a second width adjacent to the silicide region (30) less than the first width.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (U.S. Patent Application Publication 2018/0108575).
Referring to Claim 15, Li teaches in Fig. 16, a semiconductor device comprising: a source/drain region (212 or 211) located within a semiconductor fin (102) (par. 61 or 73); a first dielectric material (306) over the semiconductor fin (102) (par. 121); a contact etch stop layer (106) located between the first dielectric material (306) and the semiconductor fin (102) (par. 49 and 51); and a conductive contact (308; par. 125) extending through the first dielectric material (306) to make physical contact with a silicide region (305; par. 104, 108, 109, 111 and 143; 305 is formed as a result of the reaction between 303 and 211 or 212; see Fig. 13 and 14) over the source/drain region (212 or 211), wherein the silicide region (305) has a first width and the conductive contact (308) has a second width adjacent to the silicide region (305) less than the first width.
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “contact etch stop” does not distinguish the present invention over the prior art of Li who teaches the structure as claimed.  The applicant lists non-limiting examples of materials sufficient for the “contact etch stop layer” such as silicon nitride, silicon oxide, silicon oxynitride, or the like (par. 39).  Li teaches the same materials SiO.sub.x, SiN.sub.x, SiON, etc (par. 51) as suitable for the intended use.  The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989).  The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Patent Application Publication 2018/0108575).
Referring to Claim 19, Li teaches the limitations of claim 15 wherein the silicide region (305) extends beneath the first dielectric material (306) a distance.  This distance is the difference between respective edges of the silicide region (305) and the conductive contact (308).  Li does not explicitly state wherein the distance is between about 0.5 nm and about 3 nm.  Li does teach that the FinFET features are on the order of nm (par. 42, 52, 55, 58, 67 and 70).
Li teaches that the silicide region (305) is formed over the entire surface of the source/drain region (212 or 211) and only a portion of the silicide region (305) is in contact with the conductive contact (308) (par. 110, 129, 143 and 145)
Li further states (par. 142):
According to the disclosed Fin-FET devices, the width of the vias formed before forming the conductive plugs 308 may be small so that each subsequently-formed conductive plug 308 may have a sufficient distance from the corresponding first gate structure 210 or from the corresponding second gate structure 220. Therefore, electrical connections between the conductive plug 308 and the first gate structure 210 and between the conductive plug 308 and the second gate structure 220 may be avoided.

Absent a showing of criticality with respect to the widths of the silicide region with respect to the conductive contact (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to adjust the width of the conductive contact (308) with respect to the silicide region (305) through routine experimentation in order to achieve varying electrical performance, reduced contact resistance and higher operation speed (par. 129).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that there is no disclosure of unexpected results by the applicant for this range that is different in kind and not degree from that disclosed by the prior art.


Referring to Claim 20, Li teaches the limitations of claim 15 but does not explicitly state wherein the second width is between about 20 nm and about 45 nm.  Li teaches that the FinFET features are on the order of nm (par. 42, 52, 55, 58, 67 and 70).
Li further states (par. 142):
According to the disclosed Fin-FET devices, the width of the vias formed before forming the conductive plugs 308 may be small so that each subsequently-formed conductive plug 308 may have a sufficient distance from the corresponding first gate structure 210 or from the corresponding second gate structure 220. Therefore, electrical connections between the conductive plug 308 and the first gate structure 210 and between the conductive plug 308 and the second gate structure 220 may be avoided.

Absent a showing of criticality with respect to second width (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to adjust the width of the conductive contact (308) with respect to the silicide region (305) through routine experimentation in order to achieve varying electrical performance, reduced contact resistance and higher operation speed (par. 129).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that there is no disclosure of unexpected results by the applicant for this range that is different in kind and not degree from that disclosed by the prior art.

Allowable Subject Matter
Claims 1-14 are allowable.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of implanting dopants into the second dielectric layer; after the implanting the dopants, recessing the second dielectric layer beneath the first dielectric layer in combination with all of the limitations of Claim 1.
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of recessing the second dielectric material from a sidewall of the first dielectric material to form a recess; forming a silicide within the recess and within the first opening in combination with all of the limitations of Claim 8.
Regarding Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the first dielectric material has a first implantation region located along a sidewall of the first dielectric material adjacent to the conductive contact in combination with all of the limitations of Claim 16.
As insofar as Claim 17 is definite, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the contact etch stop layer has a second implantation region located along a sidewall of the contact etch stop layer in combination with all of the limitations of Claim 17.  Claim 18 includes the limitations of claim 17.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896